93 N.Y.2d 884 (1999)
710 N.E.2d 1078
688 N.Y.S.2d 479
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MARTIN ASKERNEESE, Appellant.
Court of Appeals of the State of New York.
Decided April 6, 1999.
*885 David J. Klem, New York City, and Robert S. Dean for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Ellen Sue Handman of counsel), for respondent.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. Defendant appeals from a conviction of assault in the first degree, arguing that the evidence adduced at trial was insufficient to support the predicate "serious physical injury" standard required under Penal Law § 120.10 (1). When viewed in the light most favorable to the prosecution, however (see, People v Contes, 60 NY2d 620, 621), the evidence in this case was sufficient *886 to allow a rational trier of fact to find beyond a reasonable doubt that complainant suffered a "serious physical injury." Thus, legally sufficient evidence supported defendant's conviction of first degree assault.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.